Citation Nr: 0816446	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-28 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder characterized as 
degenerative disc disease (DDD) with degenerative joint 
disease (DJD) of the lumbosacral spine, with probable 
radiculopathy of the right lower extremity, claimed as 
secondary to service-connected left foot disorder.

2.  Entitlement to an increased evaluation for scar, left 5th 
metatarsophalangeal joint, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for bilateral 
high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1968.  He was born in 1940.

This appeal was brought, in part, before the Board of 
Veterans' Appeals (Board) from a July 2003 rating decision by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) with regard to the issues ##2 and 3.  While that 
decision also denied his claim with regard to his back, the 
initial Substantive Appeal did not include issue #1, and that 
decision therefore became final.  He endeavored to reopen the 
back claim in 2005.

Service connection is also in effect for tinnitus, for which 
a 10 percent rating is currently assigned.

And in a rating action in February 2007, during the course of 
the current appeal, the VARO granted separate service 
connection for residuals, blunt trauma, left 5th 
metatarsophalangeal (MTP) joint, and assigned a 20 percent 
effective rating from April 4, 2003.  Other than as 
collaterally referenced below in the context of one of the 
increased rating issues, this issue is not part of the 
current appeal.

The veteran was scheduled to appear at a hearing before the 
Board in October 2007.  In correspondence received in 
September 2007, he had indicated that he would not be able to 
attend that hearing but had been unable to convey that to the 
appropriate authorities.  The case was remanded by the Board 
in November 2007 for a Travel Board hearing.  In writing, in 
December 2007, the veteran withdrew his request for a 
hearing, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  In a decision in July 2003, the RO denied service 
connection for a back disability manifested by pain; that 
decision was not appealed, and it became final.

2.  The additional evidence added to the records since the 
2003 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for secondary 
service connection for back disability, and does not raise a 
reasonable possibly of substantiating that claim.

3.  The veteran has a small, superficial, tender scar in the 
area of the left 5th metatarsophalangeal joint.  (Other 
functional orthopedic or neurological manifestations are 
separately rated and not for consideration herein). 

4.  The competent audiological evidence all sustains that the 
veteran has had audiometric findings reflecting pure tone 
responses of no more than an average ranging from 40-43 
decibels in both ears with no worse and often better than 96 
percent speech recognition bilaterally.   


CONCLUSIONS OF LAW

1.  Evidence received since the final 2003 determination 
wherein the VARO denied secondary service connection for a 
back disability is not new and material, and therefore the 
appellant's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
left 5th metatarsal scar have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R §§ 3.102, 3.321, 4.7, Code 7805 (2007).




3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.85-4.87, Diagnostic Code 
6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the 

essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

The veteran filed the initial claim in April 2003 which was 
followed by a rating in July 2003.  He filed a Notice of 
Disagreement with issues #2 and 3 in July 2003.  His appeal 
was filed in August 2004.  A rating action in December 2004, 
in part, increased the rating assigned for issue #2 from 0 to 
10 percent disabling.  An SOC was issued on issues #1, 2, and 
3 in December 2004.  

He submitted a Statement in Support of Claim, VA Form 21-4138 
on all issues in November 2005, at which time it was noted 
that his back issue was not part of the current appeal.  He 
endeavored to reopen the back claim (issue #1) in 2005.  A 
rating action in June 2006 found that new and material 
evidence had not been submitted to reopen that claim.  He 
submitted a Substantive Appeal on that issue in September 
2006.

Throughout, the VARO sent him an explanatory letters, SOC and 
SSOC's, etc.  In the aggregate, the Board finds that the RO 
has satisfied the duty to notify and assist under the VCAA.  
The content of letters and other communications complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any other defect 
with respect to timing was harmless error.  See Mayfield, 
supra.  He was advised of his opportunities to submit 
additional evidence after which additional data was obtained 
and entered into the record.  The Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has submitted additional data, and has 
indicated that he has no other information or evidence to 
substantiate the claim.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Neither the veteran 
nor his representative has suggested in any way that there is 
any prejudice due to a lack of proper VA notice or 
assistance.

In the aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled as 
contemplated in Vasques-Flores, supra. 

Thus, any absence of information was harmless error and, to 
whatever extent the any decision of the Court requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board notes that such information was 
provided to the veteran and any presumption of error as to 
VCAA notice has been rebutted in this case.  See Sanders, 
supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


II.  Service Connection - the Back

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's own personal opinion that his disabilities are 
of service origin is entitled to minimal probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Even recent judicial refinements of that Espiritu premise 
would not benefit the veteran in this case, given the nature 
of the evidence of record herein.  See, e.g., Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that 
lay statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1986 and 1990 decisions which 
were the last final adjudications which disallowed the 
veteran's claims respectively.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was filed since then, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that both new and material evidence has been submitted.

In service, the veteran dropped an axe on his left small toe 
area, which was treated and sutured.  His service records 
show no sign of a chronic back problem.

On VA examination in 1968, the foot scar was asymptomatic.  
There were no complaints or findings of a back disability, 
and the orthopedic examination showed normal back findings.

On VA examination in 2003, the veteran said that he was in 
constant pain, describing it as 4/10 on a scale of 1-to-10, 
and that his ambulation and weightbearing were painful, thus 
causing his low back pain.  The examiner specifically opined 
that it is "less likely than not" that the left foot 
injury/laceration residuals were causing his low back pain 
disability.

The above evidence was of record at the time of the 2003 VARO 
decision to deny the claim.  Since then, the veteran has 
submitted private treatment records including for 2005-2006.  
He was first seen for back complaints after lifting an 80-
pound bag of cement in 2005.  

The veteran underwent a special orthopedic examination by VA 
in January 2007.  At that time, he reiterated that he 
believed that the pain from his left foot injury was causing 
his back problems.  The examiner provided clinical findings 
with regard to all pertinent disabilities, and specially 
opined that it is "less likely than not" that his DDD with 
DJD, lumbosacral spine with probable radiculopathy into the 
right lower extremity, is related to his left foot injury.  

In the aggregate, the Board notes that the veteran is quite 
vocal and undoubtedly sincere in his belief that his left 
foot has caused his back problems.  Nonetheless, while he is 
certainly able to provide observations, he is not trained in 
providing medical analyses including diagnostically.  In that 
regard, the medical opinion evidence of record is unanimous 
in concluding that his back problems, including back and hip 
pain with right leg radiculopathy, are not due to, or related 
to, his service-connected left foot disability.  The new 
evidence submitted in that regard is therefore not material, 
and is, in essence, cumulative or repetitious in character 
and will not serve as a basis for reopening and review of the 
2003 final decision.

III.  Increased evaluations

As noted above, additional guidelines have recently been 
issued by the Court of Appeals for Veterans Claims with 
regard to increased ratings cases and mandatory notice, in 
Vazquez-Flores v. Peake, supra.  Further notice is not 
required in this case because, upon review of the file, the 
Board finds that every effort has been made to inform the 
veteran as to what is required for increased compensation for 
the herein concerned disability; and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


A.  Scar residuals of the left 5th metatarsal area

The veteran has primarily argued that his left foot injury in 
service is not just reflected in a scar, for which he was 
initially granted service connection, but is also affected by 
the blunt trauma as well.  With regard to the appeal, the 
only issue as to that left foot problem is as shown as issue 
#2 on the first page herein.    
 
In reviewing this matter, the Board notes at the outset that, 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See also Brady v. 
Brown, 4 Vet. App. 203 (1993).

However, the Board must note that the rating action in 
February 2007, during the course of the current appeal, 
involved a grant of separate service connection for 
residuals, blunt trauma, left 5th metatarsophalangeal joint, 
with the assignment of a 20 percent rating from April 4, 
2003, under Diagnostic Code (DC) 5283.  This was clearly a 
direct and targeted response to his primary argument with 
regard to the "scar" not being reflective of his actual 
injury.  Nonetheless, the scar, now characterized as 
"residuals, laceration scar, 5th metatarsal area" as opposed 
to "laceration scar, left little toe" is also separately 
service connected, and in itself has been rated at 10 percent 
disabling also since April 4, 2003.  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, DC 7805 (2007).

Under the revised regulations, Diagnostic Code 7802 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating. DC 7803, scars, superficial, unstable 
warrant a 10 percent rating. DC 7804, scars, superficial, 
painful on examination warrant a 10 percent rating. DC 7805, 
scars, other, will be rated based on limitation of function 
of affected part.  In general, a 10 percent evaluation is the 
highest schedular evaluation available under either version 
of Diagnostic Code 7805.

On VA examination in 1968, the left foot scar was described 
as well healed and asymptomatic.

On VA examination in 2003, the scar was described as causing 
a painful left foot.  On examination, the 1" well healed 
linear scar was sensitive in the left 5th metatarsal area.  
The veteran said his fatigue would be evident at the end of 
the day and he would limp.  The superficial scar was 
described as stable, with normal texture.  There was no 
elevation or depression in the contouring of the scar on 
palpation.  

On VA examination in November 2004, the examiner noted that 
the veteran's records showed that in September 1965, he had 
had a laceration to his left 5th toe with severing of a 
tendon and cut into the joint.   The area was sutured and at 
separation, he was noted to be healed.  On examination, there 
was a well healed laceration scar over the dorsum of the left 
foot over the metatarsophalangeal joint of the 5th toe.  It 
was 3 cm. in length and there was pain to deep palpation of 
the scar at the metatarsophangeal joint.  There was no 
adherence to underlying tissues and texture was normal.  The 
scar was stable, superficial, without elevation and without 
discoloration.  He complained of decreased sensation along 
the dorsum of the left 5th toe compared to the right with 
palpable tenderness of the MTP joint and pain on compression 
thereof.  X-rays showed minimal deformity at the lateral 
aspect of the distal neck of the 5th left metatarsal which 
might be related to trauma, and was otherwise normal.  

On VA examination in January 2007, the scar was well healed 
and barely visible.  He complained of pain on walking and in 
the toes of the left foot although there was no heat, 
redness, etc.  The examination was entirely negative for 
other abnormal clinical findings with regard to that scar, 
albeit there are numerous entries with regard to other 
functional disability encompassed in the separate grant 
thereafter.

On reviewing the aggregate evidence of record,  the Board 
notes that the veteran has some tenderness in the left 5th 
toe scar, but there is no other demonstrable problem as cited 
in pertinent regulations which would in any way approximate a 
rating in excess of the generous 10 percent now in effect.  
As noted above, he is also being compensated at present for 
ostensibly different components of essentially the same 
injury under the newly assigned 20 percent rating for 
residuals, blunt trauma, left 5th metatarsophalangeal joint.

Nonetheless, with regard to rating the scar residuals alone, 
the evidence is not equivocal and does not raise a reasonable 
doubt to be resolved in his favor.

B.  Bilateral hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 hertz (Hz).  To 
evaluate the degree of disability from defective hearing, the 
Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness. 38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2007).

Under 38 C.F.R. § 4.86(a), when the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86(b) (2007).  

The Court has noted that the assignment of disability ratings 
for hearing impairment are basically arrived at by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Service evaluations including audiometric test results are in 
the file for comparative purposes.  Similarly, post-service 
readings are in the files.  

In the aggregate, his highest hearing losses are reflected in 
the two most recent examinations, cited below.

On VA special ear examination in November 2004, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
60
LEFT
15
15
45
50
60

These results reflect an average of 41 decibels in one ear 
and 43 decibels in the other ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 100 percent in the left ear.

On VA special ear examination in January 2007, on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
60
LEFT
15
20
45
50
55

These results reflect an average of 41 decibels in one ear 
and 43 decibels in the other ear.  Speech audiometry revealed 
speech recognition ability of 98 percent in both ears.

In assessing the veteran's bilateral hearing loss, the Board 
must acknowledge that, as he himself has observed, his 
hearing loss has been somewhat progressive since service.  
However, his worst hearing has been reflected in the two most 
recent scores cited directly above.  Nonetheless, when 
comparing all of the findings in and since service, his 
hearing loss levels have never been at such a elevation that 
a compensable rating would be warranted, or for that matter, 
even nearly approximated.  

Hearing loss, unlike other disabilities, is measured by 
rather finite scales, which are then entered into given 
spaces on a chart.  The veteran has been provided with copies 
of the charts on which all hearing loss is measured.  
Throughout, his greatest hearing impairment has been at the 
highest frequencies, outside the conversation level, and for 
which compensation is not available under pertinent 
guidelines.  Further reference to those charts will indicate 
that at no time has his aggregate hearing deficit at the 
conversational frequencies been at a level as to warrant 
compensation.  The evidence is not equivocal in that regard, 
and a reasonable doubt is not raised.  

IV.  Additional Considerations

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In this case, there is some impact from his disabilities upon 
the veteran's ability to work, but this is fully contemplated 
in the schedular standards which have been applied.  It 
cannot be reasonably concluded that assignment of a higher 
rating is warranted on an extraschedular basis.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for entitlement to service connection for 
a low back disorder characterized as degenerative disc 
disease (DDD) with degenerative joint disease (DJD) of the 
lumbosacral spine, with probable radiculopathy of the right 
lower extremity, claimed as secondary to the service-
connected left foot disorder.

An increased evaluation for scar residuals of the left 5th 
metatarsal area, currently evaluated as 10 percent disabling, 
is denied.

A compensable evaluation for bilateral high frequency hearing 
loss is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


